Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 11/18/2021. Claims 1-15 are pending. Claim 15 was withdrawn.
Election/Restrictions
Claims allowable 1-14, and 16-20. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group II, Claim 15, as set forth in the Office action mailed on 03/09/2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

2.	Claims 1 to 20 are allowed over the prior art. 
3.	The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, and 15, the closest prior art is Macionczyk et al. (US20140016083A1, cited on record). 
Macionczyk is related a spectacle lens which has a colored mark (Figs. 4-9; [0082-0110]), a colored graphics image or the like with a predeterminable color and brightness impression. 
Regarding claim 1, Macionczyk teaches a method for marking an optical article (Figs. 4-9; [0082-0110]), said method comprising: at least one step of using a marking machine on the optical article ([0042] “removal of the interference system can be realized in a particularly targeted manner in a lateral and transverse direction with the aid of a laser beam or with the aid of an electron beam”), the marking machine including an electromagnetic source configured to emit an electromagnetic beam having a set radiation wavelength called the marking wavelength (Figs. 4 and 8, [0082], [0102] e.g. 4000, see [0099]), and the optical article (Figs. 4 and 8, [0082], [0102] e.g. 4000) including a substrate (Fig. 4; e.g. 100) having a main face coated with an interference coating (see Fig. 4, [0019,0082-0085]), said interference coating comprising at least two superposed layers including an interior layer (Fig. 1, [0084] Layer e.g. 1, Layer e.g. 7) and an exterior having a reflection coefficient Re in a visible domain of 380-780 nm ([0098] “produce a different color impression for the observer upon radiation of white light”, Examiner note – white observed coming from the non-ablated surfaces), the at least one step of using the marking machine comprising: irradiating at least the interior layer (Fig. 1, [0084] Layer e.g. 1, Layer e.g. 7) in a marking spot by means of the electromagnetic beam at the marking wavelength, so as to ablate, in the marking spot, the interior layer, over at least one portion of a thickness of the interior layer (Fig. 4, e.g. Layer 7), and any layer located between the electromagnetic source and the interior layer (Fig. 4, e.g. Layers 3, 2), and any layer located between the electromagnetic source and the interior layer (Fig. 4, e.g. Layers 3, 2), as in claim 1.
Regarding claim 1, the prior art Macionczyk taken either singly or in combination with any other prior art fails to anticipate or fairly suggest methods for making visible structures on or in transparent articles with the aid of a plurality of engraving points including the specific arrangement where “an ablated zone thus ablated having a reflection coefficient Rm in the visible domain, Rm being different from Re by at least 1%, the interior layer absorbing the marking wavelength more greatly than any layer that is located, prior to carrying out the at least one step of using the marking machine, between the electromagnetic source and the interior layer”, in combination with all other claimed limitations of claim 1.
Regarding claim 15, Macionczyk teaches an optical article (Figs. 4-9; [0082-0110]), comprising: a substrate (Fig. 4; e.g. 100) having a main face coated with an interference coating (see Fig. 4, [0019,0082-0085]), said interference coating comprising at least two superposed layers of materials including an interior layer (Fig. 1, [0084] Layer e.g. 1, Layer e.g. 7) and an exterior layer (Fig. 4, Layer e.g. 3, Layer e.g. 2), the interior layer being located between the substrate and the exterior layer (Fig. 4; Layers e.g. 1 and 7, located between e.g. 100 and exterior layer e.g. 3), the interference coating having a reflection coefficient Re in a visible domain of 380-780 nm ([0098] “produce a different color impression for the observer upon radiation of white light”, Examiner note – white observed coming from the non-ablated surfaces); said optical article comprising a marking pattern on a surface of the interference coating (Fig. 4, located the marking pattern at e.g. 6),  the marking pattern being formed by a plurality of substantially identical marking spots (Fig. 4, located the marking pattern at e.g. 6), each marking spot corresponding to a localized absence of at least one portion of a thickness of the interior layer and of any layer located between said surface and the interior layer (see Fig. 4, [0088], as seen in Figure each marking spot e.g. region 6, corresponding to the localized absence of at least one portion of the thickness of the interior layer e.g. layer 7 and of any layer e.g.  layers 2, 3 located between said surface and the interior layer), as in claim 15.
Regarding claim 15, the prior art Macionczyk taken either singly or in combination with any other prior art fails to anticipate or fairly suggest methods for making visible structures on or in transparent articles with the aid of a plurality of engraving points including the specific arrangement where “an ablated zone having a reflection coefficient Rm in the visible domain such that Re is different from Rm by at least 1%, wherein the interior layer absorbs a marking wavelength more greatly than any layer located between an electromagnetic source and the interior layer”, in combination with all other claimed limitations of claim 15.
Claims 2-14, 16-20 are allowed due to their dependency on claim 1.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20100102025A1, Eagerton, relates to the marking of ophthalmic substrates or blank lenses, for the purpose of identifying the manufacturer, origin, characteristics or references of the ultimate lens).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US9651801B2, Okubo et al., Fig. 4, relates to an optical lens; more particularly, the present invention relates to an optical lens having a pattern formed therein and favorable to be used as a spectacle lens, wherein the pattern can be viewed from outside without disturbing the field of vision of the wearer of the spectacles).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US4912298, Daniels et al., a method for producing a marking on spectacle lenses with or without an anti-reflection coating and to do so with the least possible effort).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20100141729A1, Petsch et al., relates to a method for producing a permanent mark in an optical element which consists essentially of a material that is transparent in the visible spectral region, and to an apparatus suitable for carrying out the method and to an optical element that can be produced with the aid of the method or the apparatus).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872